DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 3 August 2022, regarding the Roche Diagnostics Operations, Inc. application.

Claims 1-12 and 14-19 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 1-12 and 14-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art to the present claims is a published International Application to L.-C. Hsiung, et al. (WO 2016/173542 A1; hereinafter, “Hsiung”).  Hsiung discloses a system (300) for detecting a target (324) and a method for detecting a target (324) are provided. The system (300) includes a field effect transistor (310), having a gate (312), a source (316), and a drain (314); a potentiostat (330), having a working electrode (332), a counter electrode (334), and a reference electrode (336); wherein the working electrode (332) is coupled with a detection region (320), and the counter electrode (334) is coupled with the gate (312); wherein the detection region (320), the gate (312), and the reference electrode (336) are arranged in an ion fluid (302); wherein the potentiostat (330) is configured to generate redox in the ion fluid (302) by an electrochemical method to detect the target (324) (Abstract).  However, Hsiung does not teach or suggest an electrochemical measurement device is configured for performing at least one electrochemical measurement using the multipurpose electrode, and wherein a field-effect transistor is configured for performing at least one transistor measurement using the multipurpose electrode (as required by instant independent claim 1).  All other pending claims ultimately depend from instant claim 1, and are therefore all allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
30 August 2022